1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
2                                                                  EASTERN DISTRICT OF WASHINGTON




3                        UNITED STATES DISTRICT COURT Dec 19, 2018
                        EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK    C



4
     DONNA N.,                                  No. 1:18-CV-03075-SMJ
5
                              Plaintiff,
6                                               ORDER GRANTING
                 v.                             STIPULATED MOTION FOR
7                                               REMAND
     COMMISSIONER OF SOCIAL
8    SECURITY,

9                             Defendant.

10
           Before the Court, without oral argument, is the parties’ Stipulated Motion for
11
     Remand, ECF No. 16. Having reviewed the stipulated pleading and the file in this
12
     matter, the Court is fully informed and grants the motion.
13
           Accordingly, IT IS HEREBY ORDERED:
14
           1.    The parties’ Stipulated Motion for Remand, ECF No. 16, is
15
                 GRANTED.
16
           2.    The above-captioned case shall be REVERSED and REMANDED
17
                 for further administrative proceedings pursuant to sentence four of 42
18
                 U.S.C. § 405(g). On remand, the administrative law judge (“ALJ”)
19
                 shall offer Plaintiff an opportunity for a new hearing and issue a new
20
                 decision. The Appeals Council shall instruct the ALJ to:


     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
1             A.     Further develop the record, as necessary;

2             B.     Reevaluate Plaintiff’s fibromyalgia pursuant to Social Security

3                    Ruling (“SSR”) 12-2p;

4             C.     Evaluate Plaintiff’s migraines under the most relevant listing;

5             D.     Further assess Plaintiff’s residual functional capacity in

6                    accordance with SSR 96-8p;

7             E.     Further evaluate the medical opinion evidence and subjective

8                    symptoms;

9             F.     If warranted, obtain medical expert evidence regarding the

10                   nature and severity of Plaintiff’s limitations; and

11            G.     Obtain vocational expert evidence to clarify the effect of the

12                   assessed limitations on Plaintiff’s ability to perform other work

13                   existing in the national economy.

14       3.   The Clerk’s Office is DIRECTED to STRIKE Plaintiff’s Motion for

15            Summary Judgment, ECF No. 12.

16       4.   The Clerk’s Office is DIRECTED to ENTER JUDGMENT for

17            Plaintiff.

18       5.   The parties agree that reasonable attorney fees should be awarded

19            under the Equal Access to Justice Act, 28 U.S.C. § 2412, upon proper

20



     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
1                 request to the Court. Plaintiff shall file such motion, if any, no later

2                 than February 19, 2019.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel.

5          DATED this 19th day of December 2018.

6                       ______________________________
                        SALVADOR MENDOZA, JR.
7                       United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING STIPULATED MOTION FOR REMAND - 3
